Case 8:19-cv-02927-VMC-SPF Document 27 Filed 06/05/20 Page 1 of 2 PageID 103




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JAMES HANSEN and DONNA HANSEN,

                       Plaintiffs,                    Case No.: 8:19-cv-02927-VMC-SPF

v.

FIFTH THIRD BANK,

                  Defendant.
________________________________________/


                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs, James Hansen and Donna Hansen (“Plaintiffs”), and Defendant, Fifth Third

Bank (“Fifth Third”), through their respective counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), hereby submit this Stipulation of Dismissal, with Prejudice, signed by

counsel for all parties who have appeared and, without order of the Court, give notice that Plaintiffs

are hereby dismissing this action and their claims against Fifth Third, as alleged in Plaintiff’s

Complaint with Injunctive Relief Sought [D.E. 1], with prejudice. The parties shall bear their own

costs and attorney’s fees.

 LAW OFFICE OF MICHAEL A.                           DINSMORE & SHOHL LLP
 ZIEGLER, P.L.: DEBT FIGHTERS

 /s/ Kaelyn Steinkraus, Esq.                        /s/ Brandon T. Holmes, Esq.
 Kaelyn Steinkraus, Esq.                            Robert E. Sickles, Esq.
 2561 Nursery Road, Suite A                         Florida Bar No. 167444
 Clearwater, FL 33764                               Brandon T. Holmes, Esq.
 kaelyn@attorneydebtfighters.com                    Florida Bar No. 1007975
 Attorneys for Plaintiffs                           One Tampa City Center
                                                    201 N. Franklin Street, Suite 3050
                                                    Tampa, FL 33602
                                                    Telephone: 813-543-9848
                                                    Primary: robert.sickles@dinsmore.com
                                                    Primary: brandon.holmes@dinsmore.com
                                                    Secondary: eileen.garvey@dinsmore.com
Case 8:19-cv-02927-VMC-SPF Document 27 Filed 06/05/20 Page 2 of 2 PageID 104




                                                  Secondary: kim.novak@dinsmore.com

                                                  and

                                                  Joseph N. Tucker, Esq.
                                                  101 South Fifth Street, Suite 2500
                                                  Louisville, KY 40202
                                                  joseph.tucker@dinsmore.com
                                                  Attorneys for Defendant, Fifth Third Bank,
                                                  National Association


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, the foregoing was electronically filed with the Clerk

of the Court using the CM/ECF electronic filing system which electronically notifies all counsel

of record, including the following:


                              Kaelyn Steinkraus, Esq.
                              Law Office of Michael A. Ziegler, P.L.: Debt Fighters
                              2561 Nursery Road, Suite A
                              Clearwater, FL 33764
                              kaelyn@attorneydebtfighters.com
                              Counsel for Plaintiffs

                                             /s/ Brandon T. Holmes, Esq.
                                             Brandon T. Holmes, Esq.
                                             Florida Bar No. 1007975
